Card amone, J. (dissenting).
I dissent from the majority and believe that defendant is entitled to a new trial because she was denied the effective assistance of counsel in violation of the Sixth Amendment guarantee and because prejudicial error was committed by the trial court in admitting into evidence a reference to a successful polygraph examination of the prosecution’s principal witness.
Mrs. Smith’s defense to the charge of conspiracy to commit murder is that she never agreed to become part of the effort to murder the victim, did not believe anyone intended to murder him and that her participation in the clean-up and disposition of the body after the fact was induced solely out of fear for herself and her four children.
Defense counsel’s conduct throughout this trial was erratic. At the very outset his pretrial preparation was inadequate. From June, 1976 when the first trial was concluded until early August, 1976 when the pretrial conference took place, counsel did nothing to prepare a motion to dismiss the conspiracy charge against defendant. In fact, counsel admitted to the trial court that he would "need at least ten days in which to get myself all organized and orientated with regard to this motion”. The Trial Judge labeled the request "out of the question” and observed that counsel had "more than sufficient time to prepare”.
More damaging to his client was trial counsel’s examination of the police witnesses. In cross-examination of one officer, he invited that officer to state the "facts” of the case against his client. The witness then observed that "the facts as I see them are that three people traveled from Indiana to Buffalo. While in Buffalo, New York, an overt act was committed wherein Mr. Yuhas was killed”. He added that the overt act consisted of "stabbing, beating and shooting”. The officer admitted that his observations were not based solely upon defendant’s statements, but rested in part on speculation and information acquired as part of the general police investigation of the death of Yuhas. Counsel also asked for the officer’s legal *101opinion concerning the duration of the conspiracy. He repeatedly asked extremely broad questions and then objected that the witness was not responsive when he gave an appropriately broad answer. When counsel complained that the witness was basing his testimony on hearsay, the trial court remarked that "the point is, you asked him a quesiton as to what he did consider part of a conspiracy and he is telling you”. At another point, counsel propounded a question concerning defendant’s statements regarding her participation in the conspiracy and commented that "that is a very general question, so answer to your heart’s content”. The same witness proceeded to summarize the evidence against defendant and made several observations which seemed to come as a surprise to counsel. Indeed, it appeared that counsel was not even fully familiar with the contents of his client’s written statement to the police. After counsel’s return to the courtroom, following a fall in which he was injured, he was unable to argue effectively in favor of the exclusion of her recorded statement. When questioned by the trial court concerning a case which he had cited to it in support of his objection to the admission of his client’s statement, counsel commented that "that was just a wild stab. I didn’t get an opportunity to read it. I wanted to call it to your attention and that is it. I didn’t read the opinion, so I can’t properly argue that it is on the nose, that it might even be pertinent”.
Counsel also clearly blundered when, despite his efforts to show that defendant’s confessions were involuntary, he permitted another police witness to ask him: "Counselor, did you hear anyplace in that tape where her rights were violated?” Incredibly, counsel responded: "No, I don’t remember. * * * No, no, I am not saying that you violated anybody’s rights, Mr. Gibbons.” The police witness thanked defense counsel and then added, "You had better not.”
The foregoing exchange seriously impaired counsel’s efforts to persuade the jury that his client’s statement was not a product of her free will. It also illustrates counsel’s total lack of preparation and control in cross-examining police witnesses.
Another shocking example of counsel’s ineptitude took place when he announced in the presence of the jury that defendant had an arrest record as a juvenile. Counsel had heard that the prosecution intended to introduce an unspecified arrest record regarding the defendant (later revealed to be the record of her arrest on the crime for which she was then being tried), and *102he exclaimed that "if * * * the district attorney sees fit to introduce a juvenile arrest record by Mrs. Smith, I am going to object”. This comment on those records in the presence of the jury was inexcusable and certainly prejudicial since it is improper to introduce defendant’s record as a juvenile delinquent in an attempt to attack credibility (Family Ct Act, § 783; see People v Droz, 39 NY2d 457, 460).
It has been held that before a conviction will be overturned on the ground that the defendant was denied effective assistance of counsel, the attorney’s conduct must be so ineffective as to make the proceedings a "mockery of justice” (see, e.g., People v Tomaselli, 7 NY2d 350, 354; People v Jones, 30 AD2d 1038, mod 31 AD2d 780, affd 25 NY2d 637). This standard fails to set forth any of the elements of effective representation and has been widely criticized as not affording defendants sufficient protection from incompetent counsel (e.g., Rothblatt, Ineffective Assistance of Counsel, NYLJ, May 28, 1976, p 2, col 1; Finer, Ineffective Assistance of Counsel, 58 Cornell L Rev 1077; Bazelon, The Defective Assistance of Counsel, 42 U Cin L Rev 1, 28 [commenting that the test "requires such a minimal level of performance from counsel that it is itself a mockery of the sixth amendment”]; Note, Ineffective Representation as a Basis for Relief from Conviction: Principles For Appellate Review, 13 Col J of Law and Social Problems 1, 32-37). However, in People v Droz (supra, p 462), the Court of Appeals has articulated more specific factors to be taken into consideration in determining whether a criminal defendant has received effective assistance of counsel: "it is elementary that the right to effective representation includes the right to assistance by an attorney who has taken the time to review and prepare both the law and facts relevant to the defense and [citations omitted] and who is familiar with, and able to employ at trial basic principles of criminal law and procedure [citations omitted]. Whether counsel has adequately performed these functions is necessarily a question of degree, in which cumulative errors particularly on basic points essential to the defense, are often found to be determinative”.
In recent years more has been demanded of counsel than is generally associated with the "farce and mockery” test as it is applied in other jurisdictions and as it was formerly known in New York (People v Bennett, 29 NY2d 462; see, Note, 13 Col J of Law and Social Problems, pp 28-30). In fact, there appears little difference between the test of competence articulated in *103Droz and that now applied in other jurisdictions which have adopted the so-called "reasonable lawyer” test. The standards for reasonably competent counsel require that counsel must conduct appropriate investigations, both factual and legal, to determine whether matters of defense can be developed and to allow himself enough time for reflection and preparation for trial (Coles v Peyton, 389 F2d 224, 226). The exercise of the utmost courtroom skill is not enough if counsel has neglected the necessary investigation and preparation of the case or failed to interview essential witnesses or to arrange for their attendance. Adequate legal research is also essential (United States v De Coster, 487 F2d 1197; Moore v United States, 432 F2d 730). Finally, it is not enough that counsel has adequately prepared and thus is capable of rendering effective assistance; he must also actually display at trial a familiarity with basic principles of criminal law and procedure (People v Droz, 39 NY2d 456, 462, supra).
Counsel in this trial manifested an inexcusable lack of preparation on important legal issues, a harmful inability to control the testimony of adverse witnesses, a lack of familiarity with the nature of admissions made by his own client, a facility for unnecessarily bringing to the jury’s attention detrimental information which would not otherwise have been elicited, and an unwarranted inclination to make damaging concessions in response to questions propounded by prosecution witnesses. While it may not be possible to find that any one of the specified acts or omissions in the conduct of the trial would, standing alone, constitute ineffective assistance of counsel, the totality of the omissions and errors compels the conclusion that counsel’s performance deprived defendant of her right to effective assistance of counsel as mandated by the Sixth Amendment to the Constitution.
Turning next to the effect that the results of the "lie detector” test had on the outcome of the trial, it is necessary in order properly to assess the impact of this testimony to discuss briefly the evidence leading to defendant’s conviction as a conspirator in the murder of John Yuhas. There is no direct evidence that defendant agreed to participate in such a scheme; rather, the evidence supporting the verdict is entirely circumstantial. In brief, the prosecution proved that defendant heard of a proposal made by Mrs. Pounds to have Yuhas killed. Defendant later moved from her home in Indiana to Buffalo, New York, where Yuhas lived. The evidence is con*104flicting on the question of whether defendant restrained Mrs. Yuhas during the killing of her husband. Finally, concededly, defendant assisted Butler in the cleanup of the murder scene and in disposing of the evidence. The critical question is whether these events of this conduct constitute overwhelming proof, as the majority finds, that defendant was a participant in a conspiracy to murder John Yuhas.
Defendant took the stand and offered an explanation for her conduct which is inconsistent with the view that she was actuated by a desire to see John Yuhas killed. In both her recorded statements to the police and in her testimony at trial, she acknowledges an awareness of Mrs. Pounds’ proposal to have Yuhas murdered, but declares that she did not take the proposal seriously. Defendant attributed the scheme to her grandmother’s senile condition and said that Mrs. Pounds always threatened to throw someone out of the house and expressed a desire to see all of her daughters’ husbands killed so that all her daughters could return to live with her. Defendant’s belief that the murder plot was frivolous was shared by others. Thus, for example, when Mona Yuhas told Clayton Pounds, Jr., of the scheme, he replied that Mrs. Pounds and John Yuhas were always arguing "so don’t believe they are actually going to do it”. When defendant questioned Butler about the proposal, Butler assured her that he had no intention of killing anyone. Thereafter, defendant testified that she heard nothing further about it. Again in her recorded statement to the police, defendant said that she did not move to Buffalo in order to kill Yuhas. At trial she testified that she left Indiana to escape harassment by her ex-husband. In all of her statements and testimony defendant said that she was not aware that Butler intended to murder Yuhas when they visited the Yuhas home on the night of the murder. There is no evidence whatever in the record that suggests that defendant actually knew that Butler intended to murder Yuhas until a few moments before the murder was committed.
Defendant told the police that she ran upstairs and restrained Mrs. Yuhas in her room after Butler had begun to beat Yuhas. Mrs. Yuhas testified that defendant restrained her at the time, but she also stated that the defendant said "Aunt Mona, don’t get out of bed, and shut up and don’t holler” because "everybody else in the house would be killed.” Defendant also admits that she assisted in cleaning up the murder scene and disposing of Yuhas’ body but she claims *105that she did so only out of fear of Butler. According to the defendant Butler emerged from Yuhas’ room, threatened her and said "Clean up or you are going to be next.” She said that if she did not keep quiet, he would "burn” her and kill her children. This version finds some support from various police witnesses who testified that defendant evaded their questions until she was assured that her children would be protected from Butler. Defendant also detailed a pattern of Butler’s violent actions toward her and her children. Further, Mrs. Yuhas also testified that she initially lied to the police out of fear for her own life and the lives of members of her family.
It is within this context that Mrs. Yuhas was asked whether she was polygraphed and responded, after a series of questions and over objection, that she was and "it came out that I was telling the truth.” Evidence of the results of a polygraph examination is not admissible in New York (Pereira v Pereira, 35 NY2d 301, 307; People v Leone, 25 NY2d 511; Matter of Sowa v Looney, 23 NY2d 329, 334). In other jurisdictions courts have held that where a prosecution witness volunteers that he or she has taken a polygraphic examination, a reversal is not required so long as no reference is made to the results of that test (see, e.g., Gafford v State, 440 P2d 405 [Alaska], cert den 393 US 1120; Johnson v State, 166 So 2d 798, 805 [Fla]; People v Martin, 62 Ill App 2d 203, affd 35 Ill 2d 289). Even where the results are revealed, no reversal will be ordered if appropriate curative instructions are given (Eckert v Nevada, 91 Nev 183). However, where the results of the witness’ polygraphic examination are revealed over the objection of defense counsel, and no curative instructions are given, prejudicial error has been found (Mattox v State, 240 Miss 544; State ex rel. Harris v Schmidt, 69 Wis 2d 668; see, also, People v Neumuller, 29 AD2d 886; cf. People v Dobler, 29 Misc 2d 481; People v McCain, 42 AD2d 866).
The majority concede the error but hold it harmless. I disagree. An error of nonconstitutional dimensions is deemed prejudicial and requires reversal unless the proof of defendant’s guilt, without reference to the error, is overwhelming (People v Crimmins, 36 NY2d 230, 241-242). Even where, as here, the court concludes that the proof without the error is overwhelming, there must be a reversal where there is a significant probability that the jury would have acquitted the defendant had it not been for the error or errors which occurred. In my view, the People’s proof, which consisted *106almost entirely of circumstantial evidence, falls far short of overwhelming and presents instead a close question of fact. An error cannot be other than prejudical where the prosecution’s principal witness was permitted to testify that she "was telling the truth” according to the "lie detector” test, thereby bolstering the testimony of the primary witness upon which the jury verdict was based; particularly here where the trial court failed to give curative instructions. The significance of Mrs. Yuhas’ testimony becomes readily apparent when it is remembered that in defendant’s first trial, in which Mrs. Yuhas did not testify, the jury was unable to reach a decision on the question of defendant’s participation in the conspiracy and in fact acquitted defendant of the murder charge.
Accordingly, I dissent and vote to reverse the judgment of conviction and grant the defendant a new trial.
Simons, Hancock, Jr., and Denman, JJ., concur with Moule, J. P.; Cardamone, J., dissents and votes to reverse judgment and grant a new trial, in an opinion.
Judgment affirmed.